Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements are being considered by the examiner.
Response to Arguments
	Examiner acknowledges and thanks Applicant for the Response to Restriction filed on 3/9/2022, electing claims 1-5 with traverse. 
	Regarding Applicant’s Argument that examination of the entire application could be made without serious burden because the subject matter of claims 1-6 is sufficiently related, and the search would encompass a complete search fore the subject matter of the non-elected claims, Examiner has carefully considered but not found persuasive. 
	The subject matter of the apparatus claim 6, now withdrawn, does recite the intended use of the apparatus to perform a grinding operation on a particular workpiece, i.e. the ceramic honeycomb structure. However, the intended use of an apparatus bears a different patentable weight than that of the method of using the apparatus; because the apparatus can be used to perform a substantially different operation on another workpiece, the required search areas broaden outside the scope of what is required for the method claims. To perform a complete and thorough search of the apparatus claim, additional areas that were not contemplated would be required of the Examiner, due to the divergent subject matter between the apparatus and method claims; this would be a serious search burden and examination burden. Furthermore, the prior art applicable to the invention of one invention, i.e. the apparatus, would not likely be applicable to the method invention because the workpiece reflects the intended use of the apparatus. 
	For the above stated reasons, the restriction requirement has been maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2016193486A) in view of Kern (US 5853316). Reference herein is made to the attached English EspaceNet Translation of Kitamura. 
Regarding claim 1, Kitamura discloses a method for processing a ceramic honeycomb structure (see page 9, description of the workpiece 8 including a cylindrical member with a partitioned honeycomb structure; see also page 2, under sections labelled [2] and [3], disclosing the workpiece materials and shape, including ceramics), 
the method comprising subjecting an outer peripheral surface of the ceramic honeycomb structure (see workpiece 8) to centerless grinding in an in-feed mode by bringing a rotationally driving grinding wheel (grinding wheel 2) into contact with the outer peripheral surface of the ceramic honeycomb structure (wherein page 9, fourth paragraph, discloses that the grinding wheel grinds the outer circumferential surface of the cylindrical honeycomb workpiece) rotationally supported by an adjusting wheel (regulating wheel 4), a blade (see roller blade 6). 
However, Kitamura does not explicitly teach a press roller. 
However, from the same or similar field of endeavor, Kern (US 5853316) teaches of a press roller (see pressure rollers 6, Figure 4) used in combination with a slide shoe (5) for supporting a workpiece during a grinding operation; see Col. 3, lines 39-41 and 55-62. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kern to include an additional press roller in the apparatus of Kitamura, opposite from roller blade (6). One would be motivated to do so because the dual support assemblies ensure that a workpiece is securely held in place and precisely aligned during a grinding operation; see Col. 3, lines 57-62 of Kern. This modification would be recognized as using a known technique, i.e. pressure rollers for support, to improve a similar grinding device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, the combination of Kitamura in view of Kern teaches the invention as claimed above, and further teaches wherein the press roller is provided at a position that suppresses movement of the rotating ceramic honeycomb structure in an elevating direction (wherein the combination of Kern into the invention of Kitamura teaches this; wherein the pressure rollers 6 of Kern are disposed opposite of the blade roller 6 of  Kitamura; see also Col. 3, lines 39-62 of Kern).
Regarding claim 4, the combination of Kitamura in view of Kern teaches the invention as claimed above. However, modified Kitamura does not explicitly teach wherein the adjusting wheel has a rotational speed of from 0.2 to 3 m/sec.
However, Kitamura does teach that the speed of the regulating wheel can be appropriately determined depending on the material of the workpiece and frictional resistance of the regulating wheel in order to obtain the best grip on the workpiece; see final paragraph on page 12. Furthermore, Kitamura also discloses that the speed of the grinding wheel is not particularly limited, and that there is a correlation between the speed of the grinding wheel and speed of the adjusting wheel; see third paragraph on page 13. Kitamura also contemplates a variety of speeds specifically determined by the size of the workpiece allowance, ranging from 10 to 100 m/s, while also indicating that the speed of the grinding wheel may be faster than that of the regulating wheel; see the final paragraph on page 11 and first paragraph on page 12 of the EspaceNet translation. 
Therefore, the speed of the regulating wheel, i.e. the claimed adjusting wheel, operating within a range is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tolerance of the workpiece and frictional forces between contacting surfaces is contained within a range such there is a minimum sufficient grip, but does not damage the workpiece by operating at a high speed; see the fourth paragraph on page 13 and final paragraph on page 13 of the EspaceNet Translation. Therefore, since the general conditions of the claim were disclosed in the prior art combination as applied above, it is not considered inventive to discover the optimum workable range of rotational speeds by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a rotational speed of the adjusting wheel from 0.2 to 3 m/sec.
Regarding claim 5, the combination of Kitamura in view of Kern teaches the invention as claimed above, and further teaches wherein the grinding wheel has a rotational speed of from 10 to 32 m/sec (see page 12 disclosing the ranges of speeds of the grinding wheel based on the workpiece; see page 24, wherein the peripheral speed of the grinding wheel was 25 m/s).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (JP 2016193486A) in view of Kern (US 5853316), as applied to claim 1 above, and in further view of Okazaki (US 9962770). 
Examiner has also supplied Non-Patent Literature including the Brittanica definition of friction, referenced below. 
Regarding claim 3, the combination of Kitamura in view of Kern teaches the invention as claimed above. Modified Kitamura discloses that the coefficient of friction of the regulating wheel is contemplated and suggested to be within a range on at least pages 13 and 14 of the EspaceNet Translation. Kitamura also discloses that the material of the regulating wheel can be appropriately determined depending on the material of the workpiece, and that a sufficient frictional resistance helps improve machining accuracy of the workpiece because there is an improved grip on the workpiece; see the final paragraph on page 12 of the EspaceNet Translation. However, modified Kitamura does not explicitly teach that the adjusting wheel (element 4 of Kitamura) has a surface roughness Ra of from 10 to 30 μm.
From the same or similar field of endeavor of processing a ceramic honeycomb structure, Okazaki teaches two elements (211, 221), which are in contact with the workpiece (10), having a surface roughness Ra of from 10 to 30 μm (see Col. 10, lines 7-11 teaching between 10-500 μm, i.e. encompassing the claimed range; see also Col. 3, lines 22-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Okazaki into the invention of modified Kitamura, specifically the surface roughness range into  the regulating wheel of Kitamura. One would be motivated to do so not only because selecting the appropriate surface roughness ensures that the workpiece is sufficiently held, but to also limit the friction between contacting surfaces to avoid breakage of the workpiece (see Col. 10, lines 10-21 of Okazaki and above cited pages of Kitamura). 
While a coefficient of friction is a unitless parameter, therein lies a correlation between the coefficient of friction and the claimed surface roughness Ra. The surface roughness of an element changes the coefficient of friction because the larger the surface roughness, i.e. the deviations of the textured surface, the larger the friction force components become. The is because the coefficient of friction is the ratio of the normal force and frictional force occurring between two surfaces in contact with one another; please see the attached Brittanica definition for evidence. Both modified Kitamura and Okazaki experimentally evaluate the forces between the surfaces of the workpiece and surrounding members; see table 1, Col. 21, of Okazaki and tables 1-4 of Kitamura. The claimed ranged of surface roughness is additionally recognized as a variable which achieves an expected result based on routine experimentation, i.e. a result effective variable. It is not considered invention to discover the optimum workable range of surface roughness of an adjusting or regulating wheel by routine experimentation, and it would have been obvious to one having ordinary skill in the art to provide a surface roughness Ra of from 10 to 30 μm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723